Citation Nr: 1739332	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  08-17 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include schizophrenia, dissociative disorder, delusional disorder, bipolar disorder and depression.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Counsel
INTRODUCTION

The Veteran had active duty in the United States Navy from July 1982 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2011, the Board remanded the above issues for further development and readjudication.  Unfortunately, another remand is necessary to ensure compliance with the Board's instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2011, the Board remanded the above claims for development, to include providing the Veteran with an examination to determine the nature, date of onset, and etiology of his current psychiatric disabilities.  The record does not reveal that any such examination was performed and the Veteran, through his representatives, confirms that it has not taken place.  See July 2017 Appellant's Post-Remand Brief.

In addition, a supplemental statement of the case was not issued as directed by the Board.

The Board must ensure substantial compliance with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter will be remanded to complete the development and readjudication the Board requested in its December 2011 Remand.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his claimed mental disorders, to include PTSD, schizophrenia, dissociative disorder, delusional disorder, bipolar disorder and depression.  The entire claims file should be reviewed by an examiner.  

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner(s) should address the following:

a.  Identify all records indicating any signs/indicators or changes of behavior or performance subsequent to any claimed assault alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence of changes.

b.  Is it at least as likely as not (at least a 50 percent probability) that any in-service assault or experiences described by the Veteran occurred?

c.  If the examiner determines an in-service assault likely occurred (positive response to question (b)), is it at least as likely as not that the Veteran has an acquired psychiatric disorder as a result of the alleged assault?

d.  For each of the Veteran's diagnosed acquired psychiatric disabilities, to include schizophrenia, dissociative disorder, delusional disorder, depression, and PTSD, is it at least as likely as not that the Veteran's acquired psychiatric disability had onset in service or within the initial post-service year, or is otherwise etiologically related to his active service?

The examiner should specifically comment on the November 2002 VA physician's opinion that it "appears [the Veteran]. . . suffered from schizotypical disorder since the time that he had been in the United States Navy."

e.  State whether it is undebatable that the Veteran developed an acquired psychiatric disability prior to his entrance into active service in July 1982.

f.  If the answer to (f) is affirmative, is it also undebatable that the pre-existing acquired psychiatric disability was NOT aggravated beyond its normal progression by an event, injury or stressor occurring during the Veteran's service.

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

2.  Following completion of the foregoing and any further development deemed necessary, readjudicate the remanded claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

